974 So. 2d 542 (2008)
David WARD, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4965.
District Court of Appeal of Florida, Fourth District.
February 13, 2008.
David Ward, Moore Haven, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the summary denial of appellant's rule 3.800(a) motion to correct illegal sentence, which challenged the Department of Correction's application of his court-ordered jail time credit, without prejudice to his seeking extraordinary relief from the Leon County circuit court after he has exhausted his administrative remedies with the department. See Grace v. State, 920 So. 2d 719 (Fla. 4th DCA 2006), See also Bush v. State, 945 So. 2d 1207, 1213-14 (Fla.2006) (holding the department is entitled to litigate in the circuit court in Leon County, where its central office is located).
TAYLOR, HAZOURI and MAY, JJ., concur.